FILE COPY




                                   No. 07-16-00058-CR

Thomas Dixon                                 §       From the 140th District Court
  Appellant                                            of Lubbock County
                                             §
v.                                                   January 13, 2022
                                             §
The State of Texas                                   Opinion by Justice Doss
  Appellee                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated January 13, 2022, it is ordered,

adjudged, and decreed that the Count 2 judgment of the trial court is reversed and that

a judgment is hereby rendered acquitting for the Count 2 offense. It is further ordered,

adjudged, and decreed that the Count 1 judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo